


 
 
Exhibit 10.15
AMENDMENT NO. 7 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of May 19, 2014, by and among the Lenders identified on the signature pages
hereof (such Lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as administrative agent for the Lenders (in such
capacity, “Agent”), REG SERVICES GROUP, LLC, an Iowa limited liability company
(“REG Services”), and REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited
liability company (“REG Marketing”; together REG Services and REG Marketing are
each referred to herein as a “Borrower”, and jointly and severally as the
“Borrowers”).
WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of December 23, 2011, as amended by that certain Amendment
No. 1 to Credit Agreement dated as of January 31, 2012, that certain Amendment
No. 2 to Credit Agreement dated as of February 29, 2012, that certain Waiver and
Amendment No. 3 to Credit Agreement dated as of May 1, 2012, that certain
Amendment No. 4 to Credit Agreement dated as of January 9, 2013, that certain
Amendment No. 5 to Credit Agreement dated as of August 9, 2013, and that certain
Amendment No. 6 to Credit Agreement dated as of December 23, 2013 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, Borrowers have requested that Agent and Lenders amend the definition of
Borrowing Base in certain respects;
WHEREAS, Borrowers, Agent and Lenders have agreed to amend the Credit Agreement
in certain respects;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.
2. Amendments to Credit Agreement: Subject to the satisfaction of the conditions
set forth in Section 5 below, in reliance upon the representations and
warranties of Borrowers set forth in Section 6 below, clause (b)(iii) of the
definition of Borrowing Base contained in Schedule 1.1 to the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
(iii) during the period January 1 through June 30 of each year, 150% of the
amount of credit availability created by clause (a) above, and during the period
July 1 through December 31 of each year, 90% of the amount of credit
availability created by clause (a) above, minus
3. Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a






--------------------------------------------------------------------------------




waiver of any other terms or provisions thereof, and the Credit Agreement and
the other Loan Documents shall remain unchanged and shall continue in full force
and effect, in each case as amended hereby.
4. Reaffirmation and Confirmation. Each Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrowers, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Each Borrower hereby agrees that this Amendment in
no way acts as a release or relinquishment of the Liens and rights securing
payments of the Obligations. The Liens and rights securing payment of the
Obligations are hereby ratified and confirmed by each Borrower in all respects.
5. Conditions to Effectiveness.
(a) This Amendment shall become effective upon the satisfaction of each of the
following conditions precedent, each in form and substance acceptable to Agent:
(i) Agent shall have received a fully executed copy of this Amendment in form
and substance acceptable to Agent, together with such other documents,
agreements and instruments as Agent may require or reasonably request; and
(ii) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.
6. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, Borrowers hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:
(a) All representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;
(b) No Default or Event of Default has occurred and is continuing; and
(c) This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of each Borrower and are enforceable
against each Borrower in accordance with their respective terms.
7. Miscellaneous.
(a) Expenses. Borrowers jointly and severally agree to pay on demand all Lender
Group Expenses of Agent (including, without limitation, the fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or

-2-

--------------------------------------------------------------------------------




delivered or to be delivered hereunder or in connection herewith. All
obligations provided herein shall survive any termination of this Amendment and
the Credit Agreement as modified hereby.
(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of California. The choice of law and venue, jury
trial waiver and California judicial reference provisions set forth in
Section 12 of the Credit Agreement are incorporated herein by reference and
shall apply in all respects to this Amendment.
(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic delivery shall be equally effective as delivery of an original
executed counterpart of this Amendment.
8. Release.
(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower and each other Loan Party (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Loan Party or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.
(b) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) warrants, represents and agrees that it
is fully aware of California Civil Code Section 1542, which provides as follows:
SEC. 1542. GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.

-3-

--------------------------------------------------------------------------------




 
Each Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) hereby expressly waives the provisions of
California Civil Code Section 1542, and any rights they may have to invoke the
provisions of that statute now or in the future with respect to the Claims being
released pursuant to this Section 8. In connection with the foregoing waiver and
relinquishment, each Borrower and each other Loan Party (by its execution and
delivery of the attached Consent and Reaffirmation) acknowledges that they are
aware that they or their attorneys or others may hereafter discover claims or
facts in addition to or different from those which the parties now know or
believe to exist with respect to the subject matter of the Claims being released
hereunder, but that it is nevertheless the intention of each Borrower and each
other Loan Party (by its execution and delivery of the attached Consent and
Reaffirmation) to fully, finally and forever settle, release, waive and
discharge all of the Claims which are being released pursuant to this Section 8.
The release given herein shall remain in effect as a full and complete general
release, notwithstanding the discovery or existence of any such additional or
different claims or facts.
(c) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) understands, acknowledges and agrees
that the release set forth above may be pleaded as a full and complete defense
and may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.
(d) Each Borrower and each other Loan Party (by its execution and delivery of
the attached Consent and Reaffirmation) agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
[signature pages follow]



-4-

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
 
 
REG SERVICES GROUP, LLC,
an Iowa limited liability company
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President
 
REG MARKETING & LOGISTICS GROUP, LLC, an Iowa limited liability company
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President

Signature Page to Amendment No. 7 to Credit Agreement

2

--------------------------------------------------------------------------------




 
 
 
 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
 
 
By:
/s/ Barry Felker
 
Name:
Barry Felker
Title:
Vice-President

Signature Page to Amendment No. 7 to Credit Agreement

3

--------------------------------------------------------------------------------




 
CONSENT AND REAFFIRMATION
Renewable Energy Group, Inc., a Delaware corporation, as a Guarantor, REG
Houston, LLC, a Texas limited Liability company, as a Plant Loan Party, and REG
Albert Lea, LLC, an Iowa limited liability company, as a Plant Loan Party (each
of the foregoing, a “Loan Party”) hereby (i) acknowledges receipt of a copy of
the foregoing Amendment No. 7 to Credit Agreement (terms defined therein and
used, but not otherwise defined, herein shall have the meanings assigned to them
therein); (ii) consents to each Borrower’s execution and delivery thereof; (iii)
agrees to be bound thereby, including Section 8 of the foregoing Amendment No. 7
to Credit Agreement; and (iv) affirms that nothing contained therein shall
modify in any respect whatsoever any Loan Documents to which the undersigned is
a party and reaffirms that each such Loan Document is and shall continue to
remain in full force and effect. Although each Loan Party has been informed of
the matters set forth herein and has acknowledged and agreed to same, each Loan
Party understands that Agent and Lenders have no obligation to inform such Loan
Party of such matters in the future or to seek such Loan Party’s acknowledgment
or agreement to future consents, amendments or waivers, and nothing herein shall
create such a duty.
 
 
 
RENEWABLE ENERGY GROUP, INC.,
a Delaware corporation, as a Guarantor
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President
 
REG HOUSTON, LLC, a Texas limited liability company, as a Plant Loan Party
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President
 
REG ALBERT LEA, LLC, an Iowa limited liability company, as a Plant Loan Party
 
 
By:
/s/ Daniel J. Oh
 
Name:
Daniel J. Oh
Title:
President

Consent and Reaffirmation to Amendment No. 7 to Credit Agreement  

4